Social reality stocktaking (debate)
The next item is the report by Elizabeth Lynne, on behalf of the Committee on Employment and Social Affairs, on social reality stocktaking.
rapporteur. - Madam President, I wish to begin by thanking the shadow rapporteurs. That a report of this scale has received no plenary amendments shows this is truly a report from the Committee on Employment and Social Affairs, and one we can all be proud of. I would also like to thank the Commission for its close cooperation and the Portuguese Presidency for making social policy a priority for its Presidency.
We face a huge challenge in Europe. That challenge is one of fairness. It is about lost potential, the inability to live a life free from the charity of others, and a life free from discrimination, poverty and social exclusion.
Our objective is clear: we want to expand opportunities so that nobody, whatever their background or circumstances, is left behind. The vision of Europe must be freedom and opportunity for all, increasing opportunities and incentives to work, whilst strengthening the safety net for those who are unable to work.
In 2007 the facts are chilling: 72 million European citizens continue to live in poverty; 8 % of all people in the European Union now suffer from in-work poverty. Those are truly shocking statistics. But what do they actually mean? They mean that one in six citizens is now living below the poverty line - one in six! Many people would not believe that could be possible in 2007. Fifty years after the Treaty of Rome, after 50 years of economic growth, 10 % of people belong to households where nobody has a job! By any measure, poverty remains one of the greatest social problems challenging Europe, and reducing social exclusion must be at the heart of our policies.
In some areas we are succeeding, but we must be frank: in the majority we are not. The gap between the rich and the poor in many EU Member States is increasing. The elimination of income-related poverty must remain a priority for Member States but, for the one in six who live in financial poverty, there are many more who are excluded from society for other reasons. We have to recognise that for many families - for many individuals even - there are problems more complicated than simply low income. Barriers to opportunity are complex. More than anything else, early intervention is crucial. Prevention, of course, is better than cure.
In the UK, we know that the daughter of a teenage mother is three times as likely to become a teenage mother herself; we know that sons with a convicted father are over four times more at risk of being convicted of a crime than those without a convicted father. Yet, in many areas, there is no need to reinvent the wheel. We must look at how other EU countries deal with these issues and learn from them. We must share best practice more effectively. Finland, for instance, has introduced a holistic sustainable approach that has been incredibly effective in reducing the number of people who are homeless. Denmark, meanwhile, is implementing new policies that improve the quality of life of long-term rough-sleepers, rather than having the sole aim of integrating those individuals into mainstream society. In Belgium, people who have experienced poverty are working with social workers to help them better understand the needs of poor people.
It is not always unemployment that causes poverty: in-work poverty is a problem as well. That is why I have called for an exchange of best practice on the provision of a decent working minimum wage throughout the Member States. At least five EU Member States do not even have one. Equally, we must push all Member States to adopt a minimum living income for all.
Member States must do more to prevent exploitation of vulnerable workers as well; to make sure that disabled and older people have a way into employment; to prevent trafficking; to safeguard the rights of asylum-seekers; to ensure equal access to healthcare and community services for all; to destigmatise people with mental health problems; and to promote a more constructive approach to drugs and alcohol.
These are but a few of the issues this report has addressed. Europe's vision must be freedom and opportunity for all. That is why it is so important to look at setting up mechanisms at a European level so that the exchange of best practice becomes a reality.
Member of the Commission. - (CS) Madam President, ladies and gentlemen, to start with I would like to congratulate the rapporteur, Mrs Lynne, on her very interesting and comprehensive report. I am pleased to see that the European Parliament has decided to address the fairly wide range of social issues covered by this report, issues that need to be solved urgently. This report is a significant contribution towards social reality stocktaking on an ongoing basis.
This document comes at the time when the Commission and the Member States are examining the possibilities of strengthening the social dimension of the Lisbon Strategy. We must respond to our citizens' fears and we realise that social justice is one of the key problems for them. Public opinion surveys show that the European Union should play a key role in supporting more integrated and cohesive societies.
As President Barroso said during a key debate on globalisation yesterday morning, the European Union has made significant progress in achieving the Lisbon goals. New jobs are being created: 3.5 million new jobs were created last year alone. The unemployment rate has fallen to approximately 7%. Although this rate is still too high, it is the lowest it has been in the last 10 years. Economic growth has been satisfactory in spite of the recent financial instability.
However, there is no room for complacency. Implementation of the Lisbon Strategy has been uneven and not all of its goals have been met. Indeed, 12 million people are still unemployed, and these are often young people or long-term unemployed people with poor prospects for professional growth or social advancement; 8% of the European workforce suffers from in-work poverty; 78 million European citizens suffer from poverty and one in five European Union citizens suffers from inferior living conditions.
In short, more has to be done in order to meet our common social goals. Now, at a time when we are seeing the positive results of the European Union's strategy in the area of growth and employment, it is the right time to begin to pursue social goals.
I welcome the reference in the report to the necessary political will and resolve to deal with issues of poverty and exclusion. I, too, feel that it is urgent to tackle child poverty, combat discrimination and enhance diversity. This of course means monitoring the transposition of the relevant legislation into national law and, if necessary, instituting proceedings against those Member States that have been found to infringe European Union legislation.
The report also looks at the barriers that prevent involvement in society and integration into the job market. I agree that we have to combine supporting measures with suitable safety nets to ensure that no one is left out.
This attitude is reflected in the recent Commission communication on active inclusion. This communication defines three key elements of a balanced and strategic approach to active inclusion:
Access to integrated job markets;
Better access to services;
Adequate income support.
This communication also launches the second phase of consultation with the social partners on these issues with a view to stepping up European Union cooperation in the area of active inclusion.
Following this consultation, the Commission intends to draw up a recommendation on the common principles of active inclusion, which is scheduled for the second half of 2008. In a further communication due to be adopted in the next few weeks the Commission will also present new measures to support the active inclusion of people with disabilities.
The Commission is grateful to the European Parliament for its persistent efforts to combat discrimination. As stated in the Commission Legislative and Work Programme 2008, the Commission will present proposals in 2008 for solving the problem of the existing protection loophole under Article 13 of the Treaty. The proposals, which should be adopted by next summer, will be based on long-term dialogue with the European Parliament, on experience from the 2007 European Year of Equal Opportunities for All and on extensive public consultation.
The European Union has made significant progress in achieving gender equality, and the European Parliament has been an important partner in this process. However, we have to continue to strengthen gender equality in the future. This is a fundamental right, as well as a vital condition for achieving Europe's goals in the areas of growth, employment and social cohesion. I therefore welcome in particular the report's reference to gender equality.
Since the Treaty of Amsterdam the Union has made progress in all areas of gender equality, and since 2003 in the area of equal opportunities for disabled people. That said, there is still a lot of work to be done in both areas. The fact that multiple discrimination still persists is a strong argument in favour of continuously emphasising equal opportunities in all areas. This topic will be dealt with in the Commission communication due to be adopted in 2008, which will be based on lessons taken from the 2007 European Year of Equal Opportunities for All.
Ladies and gentlemen, the changes in the EU's social situation naturally follow the development of our society and the changes in the global concept as a whole. In spite of that, I am convinced that the fundamental concept, i.e. finding a balance between the economic and the social and ecological aspects, is still entirely valid. Therefore, the onus is on us to continue to look for new approaches that will help us to overcome problems that still exist.
draftsman of the opinion of the Committee on Environment, Public Health and Food Safety. - (SK) Although it is necessary to monitor the social situation and social policies in the Member States in order to identify the problems and challenges facing the Union, the actions we take to deal with them are even more important.
As regards public health, we should focus on the problems facing EU citizens in the area of health care. Taking into account the demographic trends and the rising average life expectancy, we have to develop public health strategies that will improve our quality of life, with a view in particular to preventing diseases and combating them effectively. At the same time these strategies should take into account the need for high-quality, accessible and reliable health care for citizens from all sections of society, irrespective of their social status, age or country of residence.
We should pay particular attention to the most disadvantaged groups, such as physically or mentally disabled people, the elderly and children. In view of the rising costs of health care, the Member States should adopt effective measures, such as targeted information campaigns, the use of generic medicines, the use of new technologies, mutual assistance measures at local level or greater solidarity between generations and in families. In addition to that, and in cooperation with the Commission, the Member States should develop policies and support European initiatives to combat smoking, alcoholism and obesity, which will help to improve the quality of life of our fellow citizens.
Last but not least, we should focus on the effective implementation of the existing public health legislation. The Member States and the Commission should ensure the application of the Community legislation on water, air and soil quality, and noise pollution, as well as the application of the regulations on chemical products, including those covered by REACH.
In this opinion the Committee on Women's Rights and Gender Equality stresses that there are a number of dimensions to poverty and social exclusion but that the most important of these are the economic situation of families, housing conditions, and access to education, to health care and to long-term care.
The committee stresses that women and children are the main victims of poverty and social exclusion and points out that the risk is even greater in the case of immigrants, the elderly, the disabled and members of single-parent families. It also notes that, on average, 15% of pupils drop out of the education system but that, in some countries, such as Portugal, this rate is as high as around 40%, which gives cause for concern as regards the education and training of young girls.
It stresses the importance of maintaining quality public services, a solid public and universal social security system and high levels of social protection and quality employment combined with rights and of ensuring effective gender mainstreaming in the formulation and implementation of such public policies; finally, it urges the Commission and the Member States to give maximum priority to women's social integration and women's rights, by altering their respective policies accordingly, including income distribution policy.
on behalf of the PPE-DE Group. - (HU) Thank you very much, Madam President. Commissioner, ladies and gentlemen, Mrs Lynne's report, on which I heartily congratulate her, clearly does not and cannot have the last word on the issue of social inclusion and the transformation of social policy.
We are often prone to think that the European social model is timeless, but social policy must clearly also change, not only through globalisation, but also through the economy, social expectations, the demographic challenge and changing values, since we must find suitable responses to the challenges we face. For this reason too the Commission's initiative for preparing some sort of inventory of the social problems weighing on Europe's population is to be welcomed.
It is obvious that nearly 500 million Union citizens are not one homogenous mass. Despite the fact that the differences in income between the old Member States are falling, the differences between the rich and poor regions are still demonstrating a growth trend. Two thirds of the population of the ten new Member States of the EU live in poor regions where the level of income is half, or less than half, the average income of the old Member States. The situation is even worse in Bulgaria and Romania, where the average income does not even reach one third of the per capita income of the old Member States.
There is no question that in order to fight poverty we need to know more about the different forms in which poverty manifests itself. However, to do this we need new poverty indicators, since up to now we have only had comprehensive data on the risk of relative poverty.
For this reason, we are eagerly awaiting the Commission's communication in relation to this. The report also draws attention to new risks of impoverishment. For example, we know little about how dangerous are the proportions assumed by the population's debt. Of the 15 old Member States, the per capita debt of the population in 12 Member States exceeds EUR 16 000, which accounts for 90% of the average annual family income.
Please allow me to say one last sentence, Madam President. The report again points out the importance of fighting child poverty, and we consider this to be extremely important.
on behalf of the PSE Group. - (CS) Madam President, Commissioner, first of all I would like to thank Mrs Elizabeth Lynne for the very good report and for her excellent cooperation. Social exclusion is caused by a wide range of factors, and it would be a great pity not to use this report for follow-up work. In my speech I would like to stress the importance of public services and their contribution to eliminating poverty and exclusion. Once privatised, public services will become more expensive and less accessible. I regret that we have not managed to adopt the position condemning those states that introduce a low basic tax, and so make it impossible to accumulate enough funds to carry out the State's social tasks. It would certainly be useful for the Member States to inform one another of their successes as part of the exchange of information on proven methods. Of course I would also welcome the exchange of information on methods that did not pay off or even backfired. I know that this is not being done but I am sure that it would be useful if the social partners and non-governmental organisations made it happen.
A fundamental precondition to ensuring that more and more citizens of the Member States do not find themselves dependent on often imperfect social welfare is the provision of an adequate number of reasonably well-paid jobs. We cannot tolerate the fact that some people who work often depend on social welfare. Consequently, we must seek to set up an adequate minimum wage in all Members States, either through legislation or through collective contracts, depending on the country's traditional method. Efforts to adapt old age pension schemes are being stepped up. When taking steps to preserve the fundamental pillar - the State old-age pension scheme - all Members States should respect the relevant International Labour Organisation conventions that they have ratified. Integrating disabled people into the job market is particularly important. Therefore, we must look with a critical eye at the actions of those governments that have abolished various incentives for increasing the number of jobs for disabled people, and the Czech Republic is one of them.
Congratulations to my colleague Mrs Lynne on drawing up her report and on having achieved a political compromise that takes account of the opinions of the different political groups regarding the social realities within the Union.
It is true that the Member States' governments are directly responsible for reducing poverty. It is their duty to take measures to ensure that people have jobs, children attend schools and the poorest people are given social assistance.
However, the Union's role in solving problems connected with poverty and inequality continues to be equally important. The fact that 78 million European citizens live in poverty and the social divide between the poor and the rich is getting bigger and bigger is a most serious indication that action should be taken at both national and European level.
Most Member States have adequate minimum income rates. However, there are still cases where the employers do not pay the established rates, thereby breaking the law. As I have mentioned before on more than one occasion, Lithuanians working abroad happen to experience such unlawful treatment. We should not tolerate employers carrying out such practices.
I welcome the Member States' response to the Council's call to reduce child poverty. However, they have not yet drawn up their action plans for tackling the problem. The disabled and elderly are particularly vulnerable. We must make sure they have access to at least minimal long-term care at affordable prices. The Social Fund has allocated resources for this. It is a shame they remain unused in my country.
I do agree with the rapporteur's position on the necessity of sharing experience and following the successful examples of achievements in Social security. It is necessary to learn from those Member States that are making efficient use of resources allocated by the EU, to share their experience. Ladies and gentlemen, in order to gain our citizens' trust in the European Union, in its institutions, we must solve the most difficult problems they face.
In the speech he gave in this House, Nicolas Sarkozy, the President of France, said that the French feel that the EU does not care about them and does not provide social security. French citizens have voted not against the Constitution, but against Europe, as they do not feel safe there.
The Commission has promised to prepare a report based on the social realities, with an analysis of social trends. I do hope the main focus of this report will be the framework of actions, the framework that will define the methods of reducing or even abolishing poverty in Europe. Then we will be able to win the support of our citizens and perhaps start to feel that we are working for them.
on behalf of the Verts/ALE Group. - (DE) Madam President, we have here before us a great many ideas on social policy, for which I thank Mrs Lynne. As social policy does not carry as much weight in the EU as economic policy, this report is not EU stocktaking - as the title says - so much as a list of demands for sociopolitical measures in the Member States.
I have two comments to make. Sociopolitical matters are within the competence of the Member States. We at European level may only make recommendations. Europe is in a state of imbalance because there has been economic but not social harmonisation. Europe has not become more just since Lisbon 2000. On the contrary, poverty is increasing. To truly combat poverty and make it possible for all EU citizens to live with dignity and justice, we need not only economic, market and competition aspects but also a social, just, ecological internal market for all people.
Secondly: often it is a case of 'all talk, no action'. We know what the problems are. We do not really need studies and analyses. It is time to take action at last. It is not sufficient to declare 2010 the European Year for Combating Poverty and Social Exclusion. We need an effective anti-poverty agenda, we need data - so that all people, including those who are unemployed, have sufficient basic income and can live in dignity. This is a matter of justice and is a human right for all.
Madam President, Mrs Lynne, this is a good stocktake of the lack of social security under which far too many of the citizens in the Member States are forced to live. The stocktake also shows the connection between poverty, overcrowding, social exclusion and increased ill health and shorter life expectancy.
The stocktake looks at the importance of the right to housing, work, social security and the rights of women and persons with disabilities. It also shows that problem gambling, alcohol consumption, drugs and smoking increase social exclusion. The conclusion is therefore that Member States must tackle these problems.
So far so good, but the reality is often quite different. Often these are just fine words because the EU, through various directives and regulations, with reference to the rules of the single market and competition rules, often prevents Member States from solving problems.
In addition, we subsidise wine producers and tobacco growing. The free movement of goods, for example, prevents Sweden from maintaining a restrictive alcohol policy, which is very important. Sweden has a gambling monopoly to limit gambling, but the EU is threatening court action. There is the same double dealing when it comes to the text of legislation on misleading advertising and on advertisements aimed at children, because the EU's other hand adopts TV directives with product placement and advertisements aimed at children.
It is possible to change the social reality but, in order to do so, public health concerns and environmental concerns must be given more importance than the competition rules of the single market, and social welfare and security must be given more importance than deregulation and privatisation.
The GUE/NGL Group is voting for the report and we will continue to do everything to improve social security for citizens.
on behalf of the IND/DEM Group . - Madam President, when I initially heard about the process of social reality stocktaking, I was delighted that someone wanted to hold a real discussion on the state of society.
Unfortunately, upon reading the documents from the Commission, I was disappointed to find that the stocktaking process was not looking at social reality but at economic indicators.
I am not convinced that economic indicators are a reliable measure of social reality. If they were, the improved economic status of Ireland over the last decades should be matched by improvements in social cohesion, rather than the rise in serious crime, addiction, suicide, alienation, family dysfunction, exclusion and loneliness that we actually see.
We would not just ask if a person is employed; we would ask if they are valued, connected and nourished physically, emotionally, intellectually and spiritually, and we would check whether the respect for this person extended to every person, regardless of age, size, ability, colour or any other characteristic.
To properly take stock of social reality, we would also look at the sustainability of the natural habitat of the human person: the family. With this in mind, we would not just look at the gap between rich and poor, but the gap left by family breakdown and social isolation.
To understand social reality, we must start with the reality of the human person that makes up society. I will give you just one example, and I hope it will illustrate the contradictory results we get if we look at the money and if we look at the man or woman. We all agree that women should have the right to work and find equality when they do. But when we exert economic pressure on women who would like to stay at home with a young baby to work rather than care for the child and push them into the workforce, we register a very high rate of employment and assume that this means a healthier social reality. However, if we look at the baby, hardwired for immediate maternal input, and see the loss he or she suffers, which scientists tell us will be neurological and lifelong, then we have to question whether this high employment really translates as an indicator of a healthy social reality.
The irony of short-term thinking, of focusing exclusively on the economics of a society, is that it is the welfare of the people and the family at a human level that ultimately has the greatest impact on the economics.
Look at the cost of a troubled people to the exchequer. Think of the cost of crime, drugs, dropping out, etc. Economic growth can be gobbled up by the growth of social problems. The word 'economics' comes from the Greek for management of the home. Economics should serve all people, helping them to be at home in their communities, at home in themselves.
If we get this right, we will have a very healthy social reality of which to take stock in the future.
(NL) Madam President, the report somewhat cryptically entitled 'Social reality stocktaking' was adopted almost unanimously in the Committee on Employment and Social Affairs - there was only one vote against - and in fact this should come as no surprise. After all, the report's 97 recommendations amount to calls for assistance for everything and everyone: the poor, women, men, young people, the elderly, the unemployed, low-paid workers, the disabled, those who suffer discrimination, the sick, the healthy of today who may fall ill tomorrow, and so on and so forth.
I could say, with some irony, that the only group omitted from this report is those such as myself: heterosexual, middle-aged white men of right-wing political orientation.
Without irony, however, I would say that there is not a single person in this House who does not agree that the weaker members of our society are entitled to protection and that a civilised society can ultimately be judged on the degree of social protection it affords to people who, for objective reasons, find it difficult to play a normal part in society. Therefore, you would have to be a bad person, as it were, not to support the catalogue of good intentions and social Santa Claus policy contained in this report.
Nevertheless, I shall not be endorsing this report. The fact is that the list of recommendations contains a number of things I cannot support, particularly with regard to immigration policy, integration and diversity, and also the lack of essential protection of family policy. The main reason I cannot endorse this report is much more fundamental, however. Social policy and everything that can be subsumed under the heading 'social security' is an outstanding example of a domain of the Member States, and sometimes of their federal states - not of the European Union.
Unless someone in this House has a machine for producing money and resources from thin air, unless such a machine exists, social protection measures still have to be funded from taxpayers' money. This means that choices have to be made and that, unfortunately, we cannot always play Santa Claus to everything and everyone.
There are essential decisions to be taken that are most fundamental to a whole society, and these decisions must be taken at the lowest possible level, as close as possible to citizens, and not in the ivory towers of Brussels, Luxembourg or Strasbourg.
The experience in my home country, for example, has been that Flemings and Walloons make fundamentally different choices on such matters as health care and their approach to unemployment. The Flemish and Walloon societies are different, their political and economic worlds are different, and therefore they opt for different approaches and priorities. If this is true of Belgium today, how much truer is it, mutatis mutandis, of the very different Member States of the European Union, for example the United Kingdom and Romania?
It would be one thing if this report were only a catalogue of good intentions, but the European institutions have been intending to appropriate the field of social policy for years, and that is not a good thing.
(DE) Madam President, Commissioner, ladies and gentlemen, in contrast to some of the speakers immediately before me, I believe the Commission is only to be congratulated on the communications on which this discussion is based. They are not only a rich source for Member States seeking social facts and data but also, in my opinion, a sure sign that the EU and the Commission are serious about a stand-alone social policy.
If we declare our commitment to the European social model, in the sense of not only extolling it as a tradition and historical achievement, but also of making it into a trademark for a united Europe for the future, then a stocktake of our social reality is a basic prerequisite. Particularly as a result of the enlargement rounds of 2004 and 2007, we must finally distance ourselves from the view that European social policy is an adjunct to the internal market.
However, this is not entirely self-evident, for in many areas the dominance of economic policy in Commission proposals is, unfortunately, conspicuous. In this connection, I would remind the House of the Green Paper on 'Modernising labour law to meet the challenges of the 21st century' and the flexicurity debate. The former was shelved by the Commission yesterday, news I can only welcome wholeheartedly while recommending the same course for the flexicurity proposals, which are directed at hard-won employees' rights in the employment relationship.
All the points addressed in this report - many thanks to Mrs Lynne - are highly topical. I am thinking of the minimum-wage debate in my country and the wage claims that are supported by the current strikes on the French and German railways. When it comes to wages policy, we are right in saying that a full-time job must provide a living for the man or woman who does it. Anything else falls short of the Christian responsibility of employers for their employees. Work must be worthwhile - that must be the basic principle.
What always upsets me is child poverty, which I lament even in my own country. I believe we must pay special attention to this. It should not exist. Actually, I should like to see rapid efforts in the Member States making it redundant for us to declare 2010 the European Year for Combating Poverty and Social Exclusion.
(SV) Mr President, Commissioner, I would also like to begin by thanking Mrs Lynne for an excellent job and an excellent report. I was myself invited to the conference in the Azores where we, the Commission and Parliament, together had a dialogue with civil society concerning these issues.
I would also like to commend the Commission for taking these issues seriously through its new communication on social exclusion and by presenting a recommendation next year which takes up these issues. It is precisely as Mr Špidla says, the situation in Europe is generally very good with increased growth and more jobs, but at the same time the gulfs are increasing. The gulfs are increasing and poverty is increasing. There are big differences between Member States. In a number of countries the differences are extremely large, and I am not just talking about new and old Member States - there are new Member States with small gulfs and old Member States with large gulfs. We must deal with this.
I think the Commission's strategy with three pillars is very good. When it comes to work, jobs are not enough, because there are also bad jobs from which it is not possible to support oneself and which are not empowering. We must have good jobs which pay decent wages. We on the Committee looked at the situation regarding minimum incomes and saw big differences between Member States. We need an exchange of experience here to find best practice. Then there are the public services to which everyone must have access: social services, housing, health care and so on. The methods are the open method of coordination which we shall strengthen.
I would also like to mention, before I finish my remarks, that today we are going to vote on Parliament's position on, among other things, the forthcoming Integrated Guidelines. We must also include the social dimension in the Integrated Guidelines in order to combine growth issues and employment issues with a social dimension so that we see these issues not in isolation from each other, but as a whole.
(ET) Mr President, ladies and gentlemen, I thank Mrs Lynne for raising a very important matter. I welcome the report's aim, namely to focus various stakeholders' attention on discussing what constitutes Europe's social reality. This is a wide-ranging topic and for that reason I can dwell only on a couple of crucial points.
At the Nice Summit in 2000, the Member States undertook to bring about a significant, measurable reduction in poverty and social exclusion by 2010. Regrettably, action on that objective has not been particularly successful.
An open Europe based on free movement and free trade has contributed to the economic progress on which people's well-being and a better quality of life depend. It has, however, become clear over the last few years that for many Europeans it is a matter for debate whether the net effect of globalisation, liberalisation and greater competition does anything to improve their well-being.
Today, in the 21st century, the level of poverty and social exclusion in Europe are worryingly high. Mr Špidla recently said that about 20%, in other words one in five of our citizens, is in danger of falling into poverty. All the Member States have social services and social benefits, yet even after receiving them one sixth of people live in poverty.
Have we asked ourselves why this is the way things are in a Union which was not forcibly brought together? Why now, 62 years after the end of the war and 50 years since the Union came into being, have we been unable to guarantee people's basic rights? My question is: is a successful economy an end in itself or should it be a means of improving people's well-being?
Furthermore, by providing social aid the Member States are committed to providing benefits equivalent to the minimum amount needed on which to live; to providing aid sufficient to fulfil this objective. We do not need to formally transpose reams of directives - there lies no more than self-delusion. This raises the question as to whether timely implementation of adopted texts is guaranteed at the level of the European Union institutions, including in the 'soft policy areas'.
In Europe we should not focus solely on economic results and competition; we should also consider establishing greater social solidarity and sustainable social measures. And where we have adopted a decision to that end, we must also see to it that it is implemented. Our citizens expect that much of us.
- (PL) Mr President, unfortunately economic development, which we all crave so much, is accompanied by an increase in income stratification, which weakens social cohesion and creates serious problems where the weaker groups are concerned - those affected by unemployment, those receiving a low wage or those who have difficulty accessing education and health care.
The tasks adopted at the Nice European Council have been carried out inadequately. There are still groups of people whose income is below the minimum needed to survive. Lack of economic independence also interferes with people's sense of dignity. A general ban on discrimination, and a guarantee of equal opportunities, chiefly for disabled people, are obviously needed, but they do mean a rise in expenditure on social aims. Our populations are ageing, which gives rise to fears about the financial capacity of pension insurance systems.
I congratulate Mrs Lynne on an excellent report, which draws attention to these and other important social problems in our countries and also to methods that could be used to deal with them. I most definitely support this draft.
I would, however, like to draw attention to a contradiction in the European Union's approach to social and economic problems. The pressure to restrict expenditure on social aims prevents numerous social problems from being dealt with. One example that could be quoted is the reform of the pensions system in Poland.
(IT) Mr President, ladies and gentlemen, I am not alone in congratulating Elizabeth Lynne on her report, partly because I know that in taking stock of everything that is socially flawed in Europe, she found so many things that were wrong that parliamentary officials were forced to drag her away from her desk so that she could be here with us this morning, and she still had not finished.
It is true that there is much poverty in Europe. When I came in and saw my colleague Fernando Fernández, I remembered what he said in Puebla, Mexico, a few years ago, when we were both attending a conference on world poverty. He said then that poverty can be predominantly blamed on bad government, which exists all over the world. Therefore, those responsible for poverty are first and foremost national governments, and not the European Union. This is a call for national governments, who expect and demand so much from Europe but do so little themselves, especially where it is most needed, to accept responsibility.
I also met a friend of mine, Mr von Wogau, as I came into Parliament, and he asked me whether it was true that in Italy, the state pension for a widow or for someone is completely incapacitated is EUR 50 a month for life. Mr President, I had to tell him that unfortunately this is true. For this reason, as the only elected representative of pensioners in this Parliament, I say yes to a minimum wage for anyone lucky enough to work, I say yes to a minimum pension in Europe for all old-age pensioners and I say yes to anyone who is unemployed, out of work or without a pension, that they too should also be entitled to receive a minimum income.
(DE) Commissioner, Mrs Lynne, I am much obliged to the Commission for the initiatives and to Mrs Lynne for her most excellent report. Anyone who wants to combat poverty - as Mr Fatuzzo has already said - must really focus more intensely on the older generation. We must stay abreast of demographic changes and also ensure, despite steadily rising costs in the health system, that it will be just as possible to age with dignity in the future. Older people have just as much right to comprehensive, quality-assured health care and long-term care regardless of their income or where they live.
We urgently need a targeted exchange of experience amongst Member States as to how best to organise and secure high-quality, affordable care. In particular, we must take into account the problem of increasing numbers of people suffering from dementia. However, to do this, we need sound data; that is also why we are asking the Commission to provide us with these data as quickly as possible.
In a social Europe, all patients must have equal access to evidence-based medicines and medical products. It is simply unacceptable that the very same antibiotic costs EUR 3 in Belgium and EUR 34 in Germany, for example. Therefore I am glad that, with this report, we are calling for the Commission and the Member States to enter into intensive dialogue with us, and with the pharmaceutical industry and patient groups, in order to develop balanced guidelines for greater transparency as far as the effectiveness and price of medicines are concerned. This is another contribution to reducing the costs of health care for us all.
- (EL) Mr President, Commissioner, I, too congratulate you on your two communications and I hope that you will continue with your constructive proposals.
My colleague, Mrs Lynne, with her sensitive approach to social issues, and all of us with our amendments, have been involved in all the OMC actions included in the national action plans. The report on social reality stocktaking will give direction to the social policy of the Member States. It should take account of the fact that in Europe today there are serious demographic problems directly affecting social cohesion and solidarity between the generations.
The family is still not taken into account by Member States in terms of the support it should be given, although it forms the basis of society. Poverty is increasing, in single-parent families as well as in large families, not only because of lack of income, but also because of a lack of social support and equal treatment, especially in taxation.
Families' living conditions directly affect children, especially in the more vulnerable categories. Inequality of access to resources and opportunities is growing, limiting both personal development and the future economic development and cohesion of Europe. Would the EU, for each child born there, not be able to guarantee an income to cover those children's living expenses and upbringing, equivalent to the per-capita income of each Member State?
Policy on the promotion of social cohesion must be based on participation in the employment market. It must also contribute to the social integration of individuals not in employment and those offering informal services within the family. For this reason, the Member States are called up on primarily to investigate ways of recognising the unofficial skills acquired when caring for children and dependent persons, such as preliminary training and work experience. This will facilitate their integration into the employment market and provide pension and insurance rights.
Solidarity between the generations must be maintained by making use of the knowledge and experience of older people and through its dissemination and use by younger generations. The Member States are called upon to promote systems for the exchange of services between the generations and to invest in voluntary schemes, whether of an educational, cultural or business nature.
This will be achieved by creating suitable infrastructures and providing information on increased opportunities for older people to participate in such activities, so that they do not become marginalised or fall victim to social exclusion.
(ES) Mr President, Mrs Lynne, Commissioner, thank you very much for offering us this communication and this document, which are undoubtedly going to enable us to improve our knowledge of changes and trends, and the agenda that we need to have for the future.
We should not, however, make a mistake. We have many documents, we have many analyses, we have many debates and we have many words, but here, as for diseases, we need not only a diagnosis but also treatment.
It is true, as you said, Commissioner, that we need European treatment, through the Union, its institutions and its mechanisms, in order to respond to the problems of today and tomorrow, taking into account that if we do not do it at Union level it will be impossible to do it solely at the level of the Member States.
Some Member States that are making fast progress, such as mine, are beginning to be threatened by policies that are seeking to slow down, or, in other Member States, to establish unfair competition with the supply and social change that is taking place in our countries. Commissioner, please take account of the fact that the feeling is beginning to spread that European social policy, which in the 1960s and 1970s, as a Spanish trade unionist said to me in a letter today, was aimed at harmonising progress, and in the 1980s and 1990s limited itself to ensuring minimum requirements, is now beginning to slide towards a social policy in which there is competition between the Member States to achieve the lowest common denominator.
Commissioner, the risks that we face for the future include not only ageing and globalisation, but also the contagious lack of solidarity and aggressive, xenophobic and anti-European nationalism that is threatening both Europe's current social victories and its future ones.
(DE) Mr President, Commissioner, ladies and gentlemen, I should like to add my voice sincerely to the thanks to our rapporteur, Mrs Lynne. Social protection and social inclusion help to combat poverty and exclusion in preventive health care and many other areas, and are among the most important challenges for the future.
The term 'minimum income' is often discussed in different ways in the Member State that I come from. However, I fully support Mrs Stauner's approach with regard to jobs, full-time working and income. The social partnership is strongly established in Austria, which gives us a great opportunity, indeed one that is used in attempts to find a solution with the agreement of all those involved. This means we do not have as many strikes as in other EU states, where these are frequently the order of the day.
This is precisely why a regulation at EU level must be approached very carefully. The different national social welfare systems mean that we must proceed very judiciously with any harmonisation.
Our concern must be to offer social protection to all employees and to enable their social inclusion. Naturally, it must also be possible, within the framework of subsidiarity, that Member States should, must and can have higher standards.
Mr President, the social reality of Europe is that poverty is rife. Seventy-two million men, women and children are below the poverty line, many are homeless and many disabled or confined to their homes because of lack of services. Many people are trapped in poverty by inflexible welfare rules.
I am afraid that communications and guidelines will not solve these issues. While I do not underestimate the difficulties faced by Commissioner Špidla, we need to establish legal obligations on Member States to achieve the necessary changes.
Working people are seeing their pensions devalued and their job security undermined, and many fear the race to the bottom. The problem is that inequality is built into many Member States' economic models. For many of them, including Ireland, the attitude is 'Let us create the wealth. Then we will sort out the social problems'. This is to ignore the reality that social inequalities are a brake on economic progress and that we cannot have long-term sustainable prosperity for everyone if we treat social policy as an afterthought and fail to avail of the wasted talent of 72 million people, not to mention the human misery that hides behind that statistic.
(CS) Madam President, Commissioner, ladies and gentlemen, European societies are undergoing dramatic changes in relation to the nature of work and family life, the social status of women and social mobility. Social values are changing and societies are becoming more and more multicultural. The current developments have expanded people's horizons and given them more options when making decisions about their lives.
Although the Member States of the European Union are among the richest countries in the world, new types of poverty and inequality are still emerging. Tens of millions of European citizens continue to live in poverty. Social inclusion and social protection are basic values of the European Union and fundamental rights for all individuals. However, the Member States must step up their efforts to combat child poverty. Unless there are significant improvements in the inclusion of children from disadvantaged social groups even at pre-primary level, the number of pupils who drop out of school early will not decrease; nor will we be able to increase the number of people completing secondary school and thus gaining key skills. An increasing number of citizens will have to cope with social exclusion, unemployment and other socially undesirable phenomena that are harmful to themselves as well as to the economy and society.
From this point of view, it is also crucial to combat youth unemployment. It is important to remove the obstacles in some professional training programmes so that they are more flexible and effective and reflect the needs of the labour market. This will significantly improve the opportunities for disadvantaged people to assert themselves. Strengthening social cohesion and eradicating poverty and social exclusion must be political priorities for the European Union and its Member States.
Mr President, I welcome this debate and report on social reality and, though we must of course welcome stocktaking and exchanges of best practice and the open method of coordination, the reality that we have to understand is that these devices have not yet stopped: women having 24 % less pay compared to men in Germany; nearly one in three children living in poverty in Poland; and wealth inequality in my own country, the United Kingdom, at a 40-year high.
I do think that European social funding and national programmes like the New Deal in the UK are essential active labour market measures to tackle the real barriers which prevent groups in our society from progressing from worklessness to work and that work is still one of the best devices for us to combat poverty.
I do thank Commissioner Špidla for putting a firm commitment in the Commission's work programme for new legislation on Article 13 discrimination, which I have long discussed with him. I and this Parliament look forward to working with him on the detail, not least in the Presidency conference next week.
But all of us - he and us together - must guard against this talk on stocktaking delaying the new social agenda in Europe, or deregulation in one area actually leading to increases in inequality and injustice, not combating these evils.
Trade unionists, social NGOs and of course disabled people, with whom I have worked for more than 20 years, are sceptical about what we are doing for social Europe. We have to listen to their concerns and we have to respond to them.
Member of the Commission. - (CS) Mr President, this debate has been extremely comprehensive and detailed. It would be very difficult to give a detailed answer to the individual comments, so allow me to provide a brief summary in response.
First of all, it seems to me that the debate has clearly shown that Parliament's welcomes the idea of social reality stocktaking, and though I agree with Mr Cercas that diagnosis is not the same as therapy, I am also of the opinion that no therapy is possible without diagnosis. Our society is constantly changing and we have to find new methods to adapt to it or reform the old methods. For this to be effective, we need to understand the global picture.
I think that the debate has another common denominator, and that is that although the social reality has its own dynamism to some extent, we also have our own values: a general European concept of a European social model that encompasses social inclusion and social protection and activity in general. It is therefore not acceptable in our model of thinking and acting to adopt a passive view. There is always the possibility of trying out active politics and active intervention.
There is also a third idea that I would like to stress. There is no doubt that, like most policies, the majority of European decisions also comply with the principle of subsidiarity, according to which the policies to solve a given problem are dealt with in the best and most effective manner. This means that there is no doubt in relation to the position of the Member States on social policy. On the other hand, the debate also clearly shows that the goal cannot be reached at Member State level alone, without efforts at European level. It is therefore our duty to find the most advantageous and effective synergy in this area.
The debate brought to light a concern that I also share to some extent: a concern that there is a risk that inequality and the incompatibility of the social policies in individual Member States may lead to competition that possibly lowers social standards. The European Commission does not want to open this door. Our fundamental concept is to make individual European social policies compatible in such a way that will ensure competition and development from the bottom up, with a view to progress that always includes a social dimension.
Ladies and gentlemen, the debate also clearly shows that social and economic policies cannot be designed on an 'either/or' basis. The only possibility is 'not only/but also', which means the balanced development of both policies together, without making giving preference to one over the other. The usual trend is to give priority to the economic policy. However, I could see clearly from the debate that this approach is not favoured by the European Parliament.
Ladies and gentlemen, you mentioned a wide range of individual problems, notably the issue of the health service, including access to medicines and its overall organisation. You discussed the effects of demographic ageing and the importance of services of general interest. I am glad that all these views are represented in the European Commission's strategic documents. We aim to integrate them into a general global strategy.
Ladies and gentlemen, allow me in conclusion to express my thanks to Mrs Lynne, whose report, which is currently being discussed here, is without doubt an important element of the global effort to ensure progress across the European Union.
Thank you, Commissioner. As President I would also like to congratulate Mrs Lynne on a report that has had a huge impact among civil society.
I have been a privileged witness to how the convoys of young people standing against poverty and for inclusion, who travelled across Europe, took Mrs Lynne's document and went from city to city, from European capital to European capital, honouring the European Parliament, thanks to the work of our colleague.
The debate is closed.
The vote will take place at 12 noon.
(The sitting was suspended at 11.35 and resumed at 12 noon)
(ES) Mr President, I would like to ask you, along with Mrs Mann, who cannot be here today with us in Parliament, and other colleagues, to pass on the solidarity of the citizens of the European Union that our Parliament represents with the victims of the tropical storm, which then turned into a Christmas hurricane, which has devastated Haiti, the Dominican Republic, Jamaica, Cuba, Barbados and other areas of the Caribbean, leaving a trail of destruction, disease and death.
Also, Mr President, please express our solidarity with the victims of the floods in the Mexican states of Oaxaca, Chiapas, and also, above all, Tabasco. I would like to ask you, Mr President, not only to pass on our solidarity but also to urge the European Commission to mobilise the tools at its disposal to alleviate this situation and remedy the damage, which always affects the most disadvantaged areas.
Thank you very much, Mr Salafranca. As far as this relates to Parliament, we shall proceed in this manner, and we shall also pass your thoughts on to the Commission.